 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY PENTON,                                   No. 2: 11-cv-0518 TLN KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    L. JOHNSON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding through counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On May 14, 2019, the parties filed a stipulation for extension of the

19   deadlines set forth in the pretrial scheduling order. (ECF No. 156.) Pursuant to that stipulation,

20   the undersigned makes the following ORDERS:

21          1. The deadline for completion of fact discovery is extended from August 2, 2019, to

22   November 4, 2019;

23          2. Discovery motions must be noticed on the undersigned’s law and motion calendar in

24   accordance with the Local Rules and must be heard not later than October 10, 2019, instead of

25   July 11, 2019;

26          3. The deadline for the parties to disclose expert witnesses, in accordance with the

27   specifications of Federal Rule of Civil Procedure 26(a)(2), is extended from September 2, 2019,

28   to December 4, 2019. The deadline for any rebuttal expert witness disclosures is extended from
                                                       1
 1   October 2, 2019 to January 6, 2020. The deadline for replies regarding expert witness disclosures

 2   is extended from October 23, 2019, to January 27, 2020.

 3           4. The deadline for completion of expert witness discovery is extended from November

 4   13, 2019, to February 17, 2020.

 5           5. The deadline for completion of all law and motion, including dispositive motions, but

 6   except as related to discovery-related matters, is extended from December 31, 2019, to March 3,

 7   2020.

 8   Dated: May 16, 2019

 9

10
     Pen518.mod
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
